DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 29 July 2022.  Claims 1, 6, 11 and 16 are currently amended.  Claims 1-20 are pending review in this action.  The previous objection to the Specification is withdrawn in light of Applicant’s corresponding amendment. The previous objection to the Drawings is withdrawn in light of Applicant’s corresponding argument.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious U.S. Pre-Grant Publication No. 2022/0085437, hereinafter Jeon.

Regarding claim 1, Jeon teaches a battery module (100). The battery module (100) comprises a heat dissipation member (40). The heat dissipation member (40) encloses and supports a plurality of battery cells (10), therefore it is a “housing”. The heat dissipation member (40, “housing”) comprises an upper plate (46) and a lower plate (44) (paragraphs [0046, 0090] and figures 1 and 2). 
The battery module further comprises a first battery cell stack (1) comprising a plurality of battery cells (10a) arranged in a stack. The battery module also comprises a second battery cell stack (1) comprising a second plurality of battery cells (10a) arranged in a stack (paragraphs [0095, 0047] and figure 2). 
An intermediate plate (42, “cold plate”) is positioned between the first battery cell stack (1) and the second battery cell stack (1). The intermediate plate (42, “cold plate”) is connected to the upper plate (46) and the lower plate (44) (paragraphs [0095, 0097] and figure 2). 
Jeon’s battery module (100) includes a first region positioned between the first battery stack (1) and the intermediate plate (42, “cold plate”). A heat transfer member (90) fills the first region (paragraphs [0115, 0116]). The heat transfer member (90) is a thermal adhesive (paragraph [0112]).
The first region is sandwiched directly between the intermediate plate (42, “cold plate”) and all of the first plurality of battery cells (10a) of the first battery cell stack (1). The first region is further sandwiched between the upper plate (46) and the lower plate (44).
The heat transfer member (90) serves to transfer heat from the battery cells (10a) and directly contacts them (paragraphs [0110, 0111]). Given its function to transfer heat from the battery cells (10a) to the heat dissipation member (40), it is also understood to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44).
Alternatively, it would be obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the heat transfer member (90) to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44) for the purpose of efficiently transferring heat from the battery cells (10a) to the heat dissipation member (40).
Regarding claim 2, the thermal adhesive substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 6, Jeon teaches a second region positioned between the second battery stack (1) and the intermediate plate (42, “cold plate”). 
A heat transfer member (90) fills the second region (paragraphs [0115, 0116]). The heat transfer member (90) is a thermal adhesive (paragraph [0112]).
The second region is sandwiched directly between the intermediate plate (42, “cold plate”) and all of the second plurality of battery cells (10a) of the second battery cell stack (1). The second region is further sandwiched between the upper plate (46) and the lower plate (44).
The heat transfer member (90) serves to transfer heat from the battery cells (10a) and directly contacts them (paragraphs [0110, 0111]). Given its function to transfer heat from the battery cells (10a) to the heat dissipation member (40), it is also understood to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44).
Alternatively, it would be obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the heat transfer member (90) to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44) for the purpose of efficiently transferring heat from the battery cells (10a) to the heat dissipation member (40).
Regarding claim 7, the thermal adhesive substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Regarding claim 11, Jeon teaches a method of manufacturing a battery module (100). The battery module (100) comprises a heat dissipation member (40). The heat dissipation member (40) encloses and supports a plurality of battery cells (10), therefore it is a “housing”. The heat dissipation member (40, “housing”) comprises an upper plate (46) and a lower plate (44) (paragraphs [0046, 0090] and figures 1 and 2). 
The method includes arranging in the heat dissipation member (40, “housing”) a first plurality of battery cells (10) to form a first battery cell stack (1). The method further includes arranging in the heat dissipation member (40, “housing”) a second plurality of battery cells (10) to form a second battery cell stack (1) (paragraphs [0095, 0047] and figure 2). 
The method includes positioning an intermediate plate (42, “cold plate”) between the first battery cell stack (1) and the second battery cell stack (1). The intermediate plate (42, “cold plate”) is connected to the upper plate (46) and the lower plate (44) (paragraphs [0095, 0097] and figure 2). 
Jeon’s battery module (100) includes a first region positioned between the first battery stack (1) and the intermediate plate (42, “cold plate”). A heat transfer member (90) fills the first region (paragraphs [0115, 0116]). The heat transfer member (90) is a thermal adhesive (paragraph [0112]).
The first region is sandwiched directly between the intermediate plate (42, “cold plate”) and all of the first plurality of battery cells (10a) of the first battery cell stack (1). The first region is further sandwiched between the upper plate (46) and the lower plate (44).
The heat transfer member (90) serves to transfer heat from the battery cells (10a) and directly contacts them (paragraphs [0110, 0111]). Given its function to transfer heat from the battery cells (10a) to the heat dissipation member (40), it is also understood to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44).
Alternatively, it would be obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the heat transfer member (90) to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44) for the purpose of efficiently transferring heat from the battery cells (10a) to the heat dissipation member (40).
Regarding claim 12, the thermal adhesive substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 16, Jeon teaches a second region positioned between the second battery stack (1) and the intermediate plate (42, “cold plate”). 
A heat transfer member (90) fills the second region (paragraphs [0115, 0116]). The heat transfer member (90) is a thermal adhesive (paragraph [0112]).
The second region is sandwiched directly between the intermediate plate (42, “cold plate”) and all of the second plurality of battery cells (10a) of the second battery cell stack (1). The second region is further sandwiched between the upper plate (46) and the lower plate (44).
The heat transfer member (90) serves to transfer heat from the battery cells (10a) and directly contacts them (paragraphs [0110, 0111]). Given its function to transfer heat from the battery cells (10a) to the heat dissipation member (40), it is also understood to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44).
Alternatively, it would be obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure the heat transfer member (90) to directly contact the intermediate plate (42, “cold plate”), the upper plate (46) and the lower plate (44) for the purpose of efficiently transferring heat from the battery cells (10a) to the heat dissipation member (40).
Regarding claim 17, the thermal adhesive substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3-5, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2022/0085437, hereinafter Jeon in view of U.S. Pre-Grant Publication No. 2022/0158271, hereinafter Kang.
Regarding claim 3, Jeon teaches that the thermal adhesive (90) fills the entirety of the first region. Jeon does not specify how the thermal adhesive (90) is introduced into the first region.
	Jeon fails to teach that the thermal adhesive (90) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) in Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
	Regarding claim 4, Jeon’s assembly includes the first region below the upper plate (46). Therefore, in the combination of Jeon and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 5, Jeon teaches that the thermal adhesive (90) fills the entirety of the first region. Jeon does not specify how the thermal adhesive (90) is introduced into the first region.
Jeon fails to teach a hole in the upper plate (46) through which the thermal adhesive (90) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (46) of Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, Jeon teaches that the thermal adhesive (90) fills the entirety of the second region. Jeon does not specify how the thermal adhesive (90) is introduced into the second region.
	Jeon fails to teach that the thermal adhesive (90) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) in Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.

	Regarding claim 9, Jeon’s assembly includes the second region below the upper plate (46). Therefore, in the combination of Jeon and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 10, Jeon teaches that the thermal adhesive (90) fills the entirety of the second region. Jeon does not specify how the thermal adhesive (90) is introduced into the second region.
Jeon fails to teach a hole in the upper plate (46) through which the thermal adhesive (90) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (46) of Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the second region without undue experimentation and with a reasonable expectation of success.

Regarding claim 13, Jeon teaches that the thermal adhesive (90) fills the entirety of the first region. Jeon does not specify how the thermal adhesive (90) is introduced into the first region.
	Jeon fails to teach that the thermal adhesive (90) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) in Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
	Regarding claim 14, Jeon’s assembly includes the first region below the upper plate (46). Therefore, in the combination of Jeon and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 15, Jeon teaches that the thermal adhesive (90) fills the entirety of the first region. Jeon does not specify how the thermal adhesive (90) is introduced into the first region.
Jeon fails to teach a hole in the upper plate (46) through which the thermal adhesive (90) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (46) of Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 18, Jeon teaches that the thermal adhesive (90) fills the entirety of the second region. Jeon does not specify how the thermal adhesive (90) is introduced into the second region.
	Jeon fails to teach that the thermal adhesive (90) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) in Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
Regarding claim 19, Jeon’s assembly includes the second region below the upper plate (46). Therefore, in the combination of Jeon and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 20, Jeon teaches that the thermal adhesive (90) fills the entirety of the second region. Jeon does not specify how the thermal adhesive (90) is introduced into the second region.
Jeon fails to teach a hole in the upper plate (46) through which the thermal adhesive (90) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (46) of Jeon’s housing for the purpose of introducing the thermal adhesive (90) into the second region without undue experimentation and with a reasonable expectation of success.

Claims 1, 2, 6, 7, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2021/0184303, hereinafter Lee.
Regarding claim 1, Lee teaches a battery module (100). The battery module (100) comprises a housing (150). The housing (150) comprises an upper plate (170) and a lower plate (161) (paragraphs [0059, 0060, 0063] and figures 1 and 2). 
The battery module (100) further comprises a first battery cell stack comprising a plurality of battery cells (120) arranged in a stack. The battery module also comprises a second battery cell stack comprising a plurality of battery cells (120) arranged in a stack (paragraph [0041] and figure 2). 
A partition member (155) is positioned between the first battery cell stack and the second battery cell stack. The partition member (155) is formed of a material having high thermal conductivity and is used to cool the battery cell stacks (paragraphs [0074, 0061, 0100]) and is therefore a “cold plate”. The partition member (155, “cold plate”) is connected to the upper plate (170) and the lower plate (161) (paragraphs [0071-0073]).  
All of Lee’s figures show the battery cells (120) stacked in a left-right direction such that narrow sides of the battery cells (120) face the upper plate (170) and the lower plate (160) (paragraph [0041] and figure 3). Thermal adhesive (TA1 and TA2) fills the space between the narrow sides of the battery cells (120) and the upper plate (170) and the lower plate (160). The purpose of thermal adhesive (TA1 and TA2) is to enhance the thermal contact between the battery cells (120) and the upper plate (170) and the lower plate (160) so that heat from the battery cells (120) can be effectively dissipated to the housing (150) (paragraphs [0114, 0121, 0122] and figure 6).
Lee teaches that the battery cells (120) may also be stacked in the vertical direction (paragraph [0041]), but does not explicitly show such an embodiment. 
Lee fails to teach a thermal adhesive filling a first region such that the thermal adhesive directly contacts the upper plate (170), the lower plate (160), the partition member (155, “cold plate”) and all of the cells.
In an arrangement in which the battery cells (120) are stacked in the vertical direction within Lee’s housing (150), the narrow sides of the battery cells (120) would face the partition member (155, “cold plate”) and the side plate (165) of the housing (150). 
Given that the purpose of the partition member (155, “cold plate”) is also to dissipate heat (paragraphs [0074, 0061, 0100]), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fill the space (“first region”) bordered by the battery cells (120), the upper plate (170), the lower plate (160) and the partition member (155, “cold plate”) with the thermal adhesive (TA2) for the purpose of promoting the dissipation of heat from the cell stack to the housing (150). 
Regarding claim 2, the thermal adhesive (TA2) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 6, Lee teaches that the battery cells (120) may be stacked in the vertical direction (paragraph [0041]) – thus, the arrangement described in claim 1 for the one cell stack would apply to the second cell stack as well.
And thus, there would be a second region bounded by the battery cells (120) of the second stack, the upper plate (170), the lower plate (160) and the partition member (155, “cold plate”) which would be filled with a thermal adhesive (TA2) for the purpose of promoting the dissipation of heat from the second cell stack to the housing (150). 
Regarding claim 7, the thermal adhesive (TA2) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Regarding claim 11, Lee teaches a method of manufacturing a battery module (100). The battery module (100) comprises a housing (150). The housing (150) comprises an upper plate (170) and a lower plate (161) (paragraphs [0059, 0060, 0063] and figures 1 and 2). 
The battery module (100) further comprises a first battery cell stack comprising a plurality of battery cells (120) arranged in a stack. The battery module also comprises a second battery cell stack comprising a plurality of battery cells (120) arranged in a stack (paragraph [0041] and figure 2). 
A partition member (155) is positioned between the first battery cell stack and the second battery cell stack. The partition member (155) is formed of a material having high thermal conductivity and is used to cool the battery cell stacks (paragraphs [0074, 0061, 0100]) and is therefore a “cold plate”. The partition member (155, “cold plate”) is connected to the upper plate (170) and the lower plate (161) (paragraphs [0071-0073]).  
All of Lee’s figures show the battery cells (120) stacked in a left-right direction such that narrow sides of the battery cells (120) face the upper plate (170) and the lower plate (160) (paragraph [0041] and figure 3). Thermal adhesive (TA1 and TA2) fills the space between the narrow sides of the battery cells (120) and the upper plate (170) and the lower plate (160). The purpose of thermal adhesive (TA1 and TA2) is to enhance the thermal contact between the battery cells (120) and the upper plate (170) and the lower plate (160) so that heat from the battery cells (120) can be effectively dissipated to the housing (150) (paragraphs [0114, 0121, 0122] and figure 6).
Lee teaches that the battery cells (120) may also be stacked in the vertical direction (paragraph [0041]), but does not explicitly show such an embodiment. 
Lee fails to teach a thermal adhesive filling a first region such that the thermal adhesive directly contacts the upper plate (170), the lower plate (160), the partition member (155, “cold plate”) and all of the cells.
In an arrangement in which the battery cells (120) are stacked in the vertical direction within Lee’s housing (150), the narrow sides of the battery cells (120) would face the partition member (155, “cold plate”) and the side plate (165) of the housing (150). 
Given that the purpose of the partition member (155, “cold plate”) is also to dissipate heat (paragraphs [0074, 0061, 0100]), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to fill the space (“first region”) bordered by the battery cells (120), the upper plate (170), the lower plate (160) and the partition member (155, “cold plate”) with the thermal adhesive (TA2) for the purpose of promoting the dissipation of heat from the cell stack to the housing (150). 
Regarding claim 12, the thermal adhesive (TA2) substantially fills the first region, therefore its volume is substantially equal to a calculated volume of the first region.
Regarding claim 16, Lee teaches that the battery cells (120) may be stacked in the vertical direction (paragraph [0041]) – thus, the arrangement described in claim 1 for the one cell stack would apply to the second cell stack as well.
And thus, there would be a second region bounded by the battery cells (120) of the second stack, the upper plate (170), the lower plate (160) and the partition member (155, “cold plate”) which would be filled with a thermal adhesive (TA2) for the purpose of promoting the dissipation of heat from the second cell stack to the housing (150). 
Regarding claim 17, the thermal adhesive (TA2) substantially fills the second region, therefore its volume is substantially equal to a calculated volume of the second region.

Claims 3-5, 8-10, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2021/0184303, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2022/0158271, hereinafter Kang.
Regarding claim 3, Lee teaches that the thermal adhesive (TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the first region.
	Lee fails to teach that the thermal adhesive (TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into Lee’s housing for the purpose of introducing the thermal adhesive (TA2) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
	Regarding claim 4, Lee’s assembly includes the first region below the upper plate (170). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 5, Lee teaches that the thermal adhesive (TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the first region.
	Lee fails to teach a hole in the upper plate (170) through which the thermal adhesive (TA2) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing for the purpose of introducing the thermal adhesive (TA2) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 8, Lee teaches that the thermal adhesive (TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the second region.
	Lee fails to teach that the thermal adhesive (TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into Lee’s housing for the purpose of injecting the thermal adhesive (TA2) into the second region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.

Regarding claim 9, Lee’s assembly includes a second region below the upper plate (170). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).

Regarding claim 10, Lee teaches that the thermal adhesive (TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the second region.
	Lee fails to teach a hole in the upper plate (170) through which the thermal adhesive (TA1) is injected.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing for the purpose of introducing the thermal adhesive (TA2) into the second region without undue experimentation and with a reasonable expectation of success.

Regarding claim 13, Lee teaches that the thermal adhesive (TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the first region.
	Lee fails to teach that the thermal adhesive (TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into Lee’s housing for the purpose of introducing the thermal adhesive (TA2) into the first region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
Regarding claim 14, Lee’s assembly includes a first region below the upper plate (170). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 15, Lee teaches that the thermal adhesive (TA1 and/or TA2) fills the entirety of the first region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the first region.
	Lee fails to teach injecting the thermal adhesive (TA2) through a hole in the upper plate (170).
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing and to inject the thermal adhesive (TA2) through the openings (135) into the first region without undue experimentation and with a reasonable expectation of success.
Regarding claim 18, Lee teaches that the thermal adhesive (TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the second region.
	Lee fails to teach that the thermal adhesive (TA2) is injected until it overflows a hole in the housing.
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). Checking holes (130) are also formed in the side of the housing and are used for discharging excess adhesive conductive resin that has been introduced into the case through openings (135) (paragraphs [0045, 0010] and figure 7).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) and checking holes (130) into Lee’s housing for the purpose of injecting the thermal adhesive (TA2) into the second region without undue experimentation and with a reasonable expectation of success. It would further have been obvious to stop injecting the thermal adhesive when it begins overflowing the checking holes (130) for the purpose of not using excess thermal adhesive.
Regarding claim 19, Lee’s assembly includes a second region below the upper plate (170). Therefore, in the combination of Lee and Kang, the checking holes (130) would be formed into the upper plate (170).
Regarding claim 20, Lee teaches that the thermal adhesive (TA2) fills the entirety of the second region and may be applied in liquid form (paragraph [0125]). Lee does not specify how the thermal adhesive (TA2) is introduced into the second region.
	Lee fails to teach injecting the thermal adhesive (TA2) through a hole in the upper plate (170).
	Kang teaches a battery module including a battery cell stack (120) accommodated within a housing (100) (paragraph [0043] and figure 5). A thermal adhesive conductive resin layer (400) is included in a region between the battery cell stack (120) and a side of the housing (paragraph [0045] and figure 8). The thermal adhesive conductive resin layer (400) is introduced into the region in a liquid state through openings (135) formed in the side of the housing (paragraph [0045] and figures 7 and 8). 
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form openings (135) into the upper plate (170) of Lee’s housing and to inject the thermal adhesive (TA2) through the openings (135) into the second region without undue experimentation and with a reasonable expectation of success.

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the previously presented Jeon and Lee references were found to address the amended claims.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724